Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The action is in response to the Applicant’s communication filed on 06/18/2019.
Claims 1-20 are pending, where claims 1, 11 and 16 are independent.

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 06/18/2019 have been filed on the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Multiple filed related applications 
Applicants have filed multiple related applications.  To date, it appears that the related co-pending applications (e.g. Application No. 16/444525, 16/444565 and 15/920290) stand pending and yet to be examined. These are plurality of co-pending related Applications and double patenting issue is proper. MPEP 804 and 1490 (VI) D:   

Nonstatutory Double Patenting 
37 CFR 1.78(b) provides that when two or more applications filed by the same applicant contain conflicting claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP § 822.
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  See MPEP § 804.

Claims 1, 11 and 16 are provisionally rejected on the ground of nonstatutory double patenting over claims 1, 10 and 16 of copending U.S. Patent application No. 16/444525 (USPGPub. No. 2020/0401110 A1).  This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending US Patent application No. 16/444525 (USPGPub. No. 2020/0401110 A1) and the instant applications are claiming common subject matter, as follows: 

Instant Application No. 16/444565
US Application 16/444525 (USPGPub. No. 2020/0401110 A1)
Title 
GENERATING CONTROL SETTINGS FOR A CHEMICAL REACTOR
CONTROLLING A CHEMICAL REACTOR FOR THE PRODUCTION OF POLYMER COMPOUNDS
Claim 1. A system, comprising: 
a memory that stores computer executable components; 
a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise: 
a model component that builds a generative machine learning model based on training data regarding a past chemical reactor operation, wherein the generative machine learning model generates a recommended chemical reactor control setting for experimental discovery of a polymer.
1. A system, comprising: 
a memory that stores computer executable components; 
a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise: 
a recommendation component that generates a recommended chemical reactor control setting for inverse synthesis of a polymer based on a target polymer characteristic and reactor training data.
Claims 2-20 are also provisionally obvious to the claims 1-20 of the U.S. Patent co-pending Application No. 16/444525 (USPGPub. No. 2020/0401110 A1).


	Claims 1, 11 and 16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10 and 16 of co-pending application 16/444525 (USPGPub. No. 2020/0401110 A1). Although the conflicting claims are not identical, they are not patentably distinct from each other (as shown in the table for comparison) because they are substantially similar (as for example the limitation “model component that builds a generative machine learning model based on training data regarding a past chemical reactor operation” of the 
 It would be therefore obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made that to modify or to omit the additional elements of claims 1, 10 and 16 of the co-pending application to arrive at the claims 1, 11 and 17 of the instant application, would perform the same functions as before. 
This is a provisional obviousness-type nonstatutory double patenting rejection because the patentably indistinct claims have not yet been patented. See MPEP § 804.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


	 The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 


(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

	 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“model component” “generative machine learning” in claim 1- 4, “reactor control component” in claim 8, “verification component” in claim 9 and “update component” in claim 10. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the see Fig.2, 5-9, para [0033-55] “model component 202 can build one or more generative machine learning models based on the training data”). However, the claim limitations fails to clearly disclose the corresponding structure, material, or acts for performing the claimed function “- generating -”, “- operating - ”, “- determining --- ” “- updating - ” in claims 1-4 and 8-10”. Because the component may be software or hardware.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chan, et al. (USPGPub No. 2020/0379442 A1) in view of Polykovskiy, et al. (USPGPub No. 2020/0082916 A1). 
As to claims 1, 11 and 16, Chen discloses A system, comprising: 
a memory that stores computer executable components; a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components (Chan [0123-126] “computer(s)/devices 50 and server computer(s) 60 provide processing, storage, and input/output devices executing application programs and the like - linked through communications network 70 to other computing devices” [abstract] [0004-20] see Fig. 1-15) comprise: 
a model component that builds a generative machine learning model based on training data regarding a past chemical reactor operation, wherein the generative machine learning model generates a recommended chemical reactor control setting for [experimental discovery of a polymer] (Chan [0077-104] “chemical process 124 and industrial plant 120 of interest - input variables (X) and output variables (Y) from the raw input data 102 - machine learning model 706 used to determine and predict the value of these - function predictions then become inputs (as X and P) - calculate simulated predictions (YS)” [0004-20] “automatically controlling settings of equipment of the subject industrial plant based on predictions made by the generated model” [abstract]  “uses process input data and predictions of the machine learning model to generate simulated results of the chemical process - enable optimizing performance of the chemical process at the subject industrial plant and enable automated process control” [0123-126] see Fig. 1-15, machine learning model ANN provides generative machine learning model based on stored data as past information and predict output as recommended reactor control setting).
But, Chan does not explicitly teach experimental discovery of a polymer.
However, Polykovskiy discloses experimental discovery of a polymer Polykovskiy [0038-42] “machine learning techniques accelerate the invention of new drugs - discover novel molecular structures - new generative architecture - Adversarial Autoencoder - generates molecular structures based on various properties - ease of synthesis” [abstract] [0003-05] [0063-64] [0083-87] see Fig. 1-7, experimental drug discovery using machine learning techniques)
Chan and Polykovskiy are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain machine learning techniques in chemical process.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities experimental discovery of a polymer, as taught by Chan, and incorporating experimental drug discovery using machine learning techniques, as taught by Polykovskiy.  

As to claims 2 and 12, the combination of Chan and Polykovskiy disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 1, wherein the generative machine learning model is a variational autoencoder model trained via a gradient (Polykovskiy [0003-05] “Machine learning used to learn useful latent representations of molecules using Variational Autoencoders, graph convolutions, and graph message passing networks - to optimize chemical properties of encoded molecules using Bayesian optimization” [abstract] [0038-42] [0063-64] [0083-87] see Fig. 1-7, encoder, decoder, loss functions are provided in Fig.1).
As to claims 3, 13 and 19, the combination of Chan and Polykovskiy disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 2, wherein the generative machine learning model generates the recommended chemical reactor control setting by sampling a latent variable from a latent space and decoding the latent variable via the decoder (Polykovskiy [0003-05] “Machine learning used to learn useful latent representations of molecules using Variational Autoencoders, graph convolutions, and graph message passing networks - to optimize chemical properties of encoded molecules using Bayesian optimization” [0038-42] “Adversarial Autoencoders are generative models that model the data distribution p.sub.data(x) by training a regularized autoencoder - deterministic autoencoder - decoding distribution - parameterized by neural networks -Regularization of the latent space implemented by an adversarial training procedure with the Discriminator model D(z) - trained to discriminate between samples from the latent distribution q(z) and the prior p(z) - Encoder E is trained to modify the latent code” [abstract] [0063-64] [0083-87] see Fig. 1-7, encoder, decoder, loss functions are provided in Fig.1).
As to claims 4 and 14, the combination of Chan and Polykovskiy disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 1, wherein the generative machine learning model is a via a generative adversarial network model comprising a generator network and a discriminator network (Polykovskiy [0003-05] “Machine learning used to learn useful latent representations of molecules using Variational Autoencoders, graph convolutions, and graph message passing networks - to optimize chemical properties of encoded molecules - Generative Adversarial Networks (GAN) and Adversarial Autoencoders (AAE) developed for generative modeling of structured objects - trained on molecular descriptors - create novel molecular structures with desired properties” [0038-42] “Adversarial Autoencoders are generative models that model the data distribution p.sub.data(x) by training a regularized autoencoder - parameterized by neural networks - adversarial training procedure with the Discriminator model D(z) - trained to discriminate between samples from the latent distribution q(z) and the prior p(z)” [abstract] [0063-64] [0083-87] see Fig. 1-7).

As to claims 5, 15 and 20, the combination of Chan and Polykovskiy disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 4, wherein the generator network upsamples a vector of noise to generate new data, and wherein the (Polykovskiy [0003-05] “Machine learning used to learn useful latent representations of molecules using Variational Autoencoders, graph convolutions, and graph message passing networks - to optimize chemical properties of encoded molecules - Generative Adversarial Networks (GAN) and Adversarial Autoencoders (AAE) developed for generative modeling of structured objects - trained on molecular descriptors - create novel molecular structures with desired properties” [0038-42] “Adversarial Autoencoders are generative models that model the data distribution p.sub.data(x) by training a regularized autoencoder - parameterized by neural networks - adversarial training procedure with the Discriminator model D(z) - trained to discriminate between samples from the latent distribution q(z) and the prior p(z)” [abstract] [0063-64] [0083-87] see Fig. 1-7).
As to claim 6, the combination of Chan and Polykovskiy disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 5, wherein the generator network achieves a trained state based on the discriminator network being unable to discern between the training data and the new data, and wherein the recommended chemical reactor control setting is comprised within the new data generated by the generator network while the generator network is in the trained state (Polykovskiy [0003-05] “Machine learning used to learn useful latent representations of molecules using Variational Autoencoders, graph convolutions, and graph message passing networks - to optimize chemical properties of encoded molecules - Generative Adversarial Networks (GAN) and Adversarial Autoencoders (AAE) developed for generative modeling of structured objects - trained on molecular descriptors - create novel molecular structures with desired properties” [0038-42] “Adversarial Autoencoders are generative models that model the data distribution p.sub.data(x) by training a regularized autoencoder - parameterized by neural networks - adversarial training procedure with the Discriminator model D(z) - trained to discriminate between samples from the latent distribution q(z) and the prior p(z)” [abstract] [0063-64] [0083-87] see Fig. 1-7).
As to claims 7 and 18, the combination of Chan and Polykovskiy disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 1, wherein the training data comprises a control setting implemented by a chemical reactor during the past chemical reactor operation (Chan [0004-20] “automatically controlling settings of equipment of the subject industrial plant based on predictions made by the generated model” [0048] “model predictions - need to update the settings 132 and specific values to quantitatively update the settings 132 - in process modeling, simulation, optimization, and control 140” [0077-104] [abstract [0123-126] see Fig. 1-15).
As to claim 8, the combination of Chan and Polykovskiy disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 1, further comprising: 
(Chan [0004-20] “automatically controlling settings of equipment of the subject industrial plant based on predictions made by the generated model” [0048] “model predictions - need to update the settings 132 and specific values to quantitatively update the settings 132 - in process modeling, simulation, optimization, and control 140” [0077-104] [abstract [0123-126] see Fig. 1-15).
As to claim 9, the combination of Chan and Polykovskiy disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 8, further comprising: 
a measurement component that measures a characteristic of the polymer synthesized by the chemical reactor (Chan [0077-104] “chemical process 124 and industrial plant 120 of interest - input variables (X) and output variables (Y) from the raw input data 102 - machine learning model 706 used to determine and predict the value of these - function predictions then become inputs (as X and P) - calculate simulated predictions (YS)” [0048] “model predictions - need to update the settings 132 and specific values to quantitatively update the settings 132 - in process modeling, simulation, optimization, and control 140” [0004-20] “automatically controlling settings of equipment of the subject industrial plant based on predictions made by the generated model” [abstract] “input values (measurements) are adjusted “ [0123-126] see Fig. 1-15, measured input variables X); and 
(Chan [0077-104] “chemical process 124 and industrial plant 120 of interest - input variables (X) and output variables (Y) from the raw input data 102 - machine learning model 706 used to determine and predict the value of these - function predictions then become inputs (as X and P) - calculate simulated predictions (YS) - process modeling system 130 is generated when the calculated error of module 708 is acceptable, i.e., meets a predefined threshold” [0048] “model predictions - need to update the settings 132 and specific values to quantitatively update the settings 132 - in process modeling, simulation, optimization, and control 140” [0004-20] “automatically controlling settings of equipment of the subject industrial plant based on predictions made by the generated model” [abstract] “input values (measurements) are adjusted “ [0123-126] see Fig. 1-15, predefined threshold as defined range).
As to claim 10, the combination of Chan and Polykovskiy disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 9, further comprising: 
an update component that updates the training data based on a determination made by the verification component (Chan [0048] “model predictions - need to update the settings 132 and specific values to quantitatively update the settings 132 - in process modeling, simulation, optimization, and control 140” [0077-104] [0004-20] “automatically controlling settings of equipment of the subject industrial plant based on predictions made by the generated model” [abstract [0123-126] see Fig. 1-15).

The combination further discloses The computer program product of claim 16, wherein the program instructions cause the processor to generate the generative machine learning model in a cloud computing environment (Chan [0123-126] “computer(s)/devices 50 and server computer(s) 60 provide processing, storage, and input/output devices executing application programs and the like - linked through communications network 70 to other computing devices” [abstract] [0004-20] see Fig. 1-15, cloud computing environment is shown in Fig. 13).

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Mutha, et al. “On-line Nonlinear Model-Based Estimation and Control of a Polymer Reactor”, AIChE Journal, 43(11), pp. 3042-3058, (1997), 17 pages.
Sun, et al. CN100511042 (Chinese Patent). 
Cronin, USPGPub No. 20210233620 A1. 
Valpola, USPGPub No. 2020/0150601 A1.
Simonetta, et al. USPGPub No. 2020/0098449 A1. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119